Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 11-20, 22-24, 26 and 27 are currently active in the application with claims 11, 12, 14-20, 22-24 and 27 being amended and claim 25 being cancelled by the Applicant.
Response to Amendment
	Applicant’s amendments received in the reply of January 14, 2021 were carefully considered and found to be sufficient in overcoming all the rejections contained within the non-final rejection mailed September 14, 2020 and therefore these rejections have been withdrawn.
Drawings
	Applicant’s drawings submitted January 14, 2021 have been accepted.
Specification
	Applicant’s amendment to the specification dated January 14, 2021 does not represent new matter and therefore has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Mass in view of Schneider and Kern, do not disclose or suggest all the limitations of the instant claims.  Mass discloses a process for producing synthesis gas from coke-oven gas utilizing a moving bed of solids wherein carbon dioxide and methane are passed counter-currently to the movement of the bed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 11-20, 22-24, 26 and 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732